Russell, C. J., and Atkinson, J.,
dissenting. The evidence quoted in the statement of facts was sufficient to authorize the jury to find that there was compliance with the statute. Civil Code (1910), § 3925. The statute requires that the evidence show that the testator “did bid the persons present, or some of them, bear witness that such was his will, or to that effect.” The evidence did not show that the testatrix expressly “bid the persons present, or some of them, to bear witness” that the stated disposition of her property was her “will,” but it shows that in “effect” she “bid the persons present or some of them” (the three *45witnesses to whom the testamentary words were directly spoken) that such was her will. The facts differ from those involved in Sampson v. Browning, 22 Ga. 293, cited and mainly relied on by the majority. In that ease the person did not in “effect” call upon any one to bear witness that he was making a will. He acted on the suggestion of another, and his actions did not authorize an inference of a call for any one present to bear witness that he was speaking his will.